Order entered May 12, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00486-CV

                           CROSSROADS FINANCIAL, LLC, Appellant

                                                V.

                              A.D.I.M. GLOBAL CO. LTD, Appellee

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-14-14416

                                             ORDER
       We GRANT the May 10, 2016 unopposed motion of attorney Philip J. Landau for

admission pro hac vice. We DIRECT the Clerk of this Court to add Mr. Landau as counsel pro

hac vice for appellant.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE